IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL              :   No. 2311 Disciplinary Docket No. 3
                                            :
                    Petitioner              :   169 DB 2016
                                            :
                     v.                     :   Attorney Registration No. 69176
                                            :
JEFFREY DALE MOHLER                         :   (Delaware County)
                                            :
                    Respondent              :



                                         ORDER


PER CURIAM


      AND NOW, this 2nd day of October, 2017, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and Jeffrey Dale Mohler is

suspended on consent from the Bar of this Commonwealth for a period of five years,

retroactive to October 28, 2016. He shall comply with all provisions of Pa.R.D.E. 217.

      Respondent shall pay the costs incurred by the Disciplinary Board in the

investigation and prosecution of this matter.